BIJUR, J.
(dissenting). Plaintiff sues on a check made by defendant to the order of one Polsky, which the latter indorsed to the plaintiff; but payment thereon was stopped. Plaintiff testifies that defendant and Polsky came to plaintiff’s place of business, and—
“were bothering me half a day I should sell my business, * * * and bargained around, and they bought the store for $400. Mr. Cohen said: ‘We haven’t got no money. It is too late. We cannot go now to notary public; * * * but I will give you check for $50; $350 I will pay you tomorrow morning by the notary public. We make bill of sale.’ They gave me $50" check. $350 is to be paid Mr. Polsky. * * * In the morning he said: ‘Mr. Schultze, we will go over to the landlord; if the landlord will be satisfied, I shall pay the balance and it will be my store.’ * * * [In the morning] he went away to the landlord, and I introduced him, and I said, ‘Here is the new tenant,’ and he was satisfied; he said, ‘It is all right.’ So he came back,” etc.
All this testimony was brought out on cross-examination. Defendant’s counsel then continued:
“Q. Did you give any value for that check; did you give any money either to Mr. Polsky or Mr. Cohen for that check? A. I gave him the store, bargained for $400. That is value.”
Over the exception of plaintiff’s counsel, and on motion of defendant’s counsel, this answer was stricken out, although the answer was substantially, if not technically, responsive.
The learned judge below gave judgment for the defendant at the close of plaintiff’s case, apparently on some theory that a “deposit” can always be recovered. Respondent cites in support of that view Weinberg v. Greenberger, 47 Misc. Rep. 117, 93 N. Y. Supp. 530, and Weber v. Williams & Co., 144 N. Y. Supp. 619. I know of no *613such rule, based either on the mere fact of a deposit or the use of that term. The nature of the transaction in the course of which the deposit was made can alone determine the rights of the respective parties. If, for example, it was “deposited” as security for the performance of an agreement, as in the cases cited, I can readily conceive that it should be returned on fulfillment of his obligation by the depositor; but, where it is a part payment on an executory contract, the depositor who violates the agreement, and is therefore in default, cannot successfully demand the return of his money. In the case at bar the deposit was a part payment on an executory sale of the store.
Respondent attaches significance to the fact that plaintiff testifies that on the following morning Pol sky said he wanted to go to see the landlord, and if everything was satisfactory there would pay the balance of the purchase price, and that on the visit to the landlord everything did prove satisfactory. This is supposed to indicate that the transaction had not been closed on the night before; but at best this was only a statement of Polsky, not of the plaintiff, and in any event' it could not change the character of a transaction already completed.
Judgment should be reversed, and new trial granted, with costs to appellant to abide the event.